Citation Nr: 0333180	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome, left knee.

2.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to 
October 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claims on appeal.


REMAND

The veteran contends, in essence, that his service-connected 
disabilities are worse that currently evaluated.  The Board 
notes that the most recent VA examinations were undertaken 
over two years ago.  Moreover, in view of the veteran's 
complaints of pain, the medical evidence received to date, 
the contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.  Further, in order to make certain that 
all records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there are any additional records that should be obtained.  
Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Please obtain outpatient treatment 
records since June 2001 related to the 
claims on appeal from the VA Medical 
Center (VAMC) in San Juan, Puerto Rico.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature and 
extent of his service-connected low back 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of the lumbar spine, 
describe symptoms exhibited by the 
veteran to include any muscle spasms, 
limitation of motion due to pain on use, 
weakness, excess fatigability, and/or 
incoordination.  

The examiner should also assess whether 
the veteran exhibits signs and symptoms of 
intervertebral disc syndrome, and address 
the number of incapacitating episodes, if 
any, experienced by the veteran, giving 
the estimate in the number of weeks (total 
duration) over the past twelve months.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature and 
extent of his service-connected left knee 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of the left knee, 
describe symptoms exhibited by the 
veteran to include any ankylosis, 
recurrent subluxation, lateral 
instability, limitation of motion due to 
pain on use, weakness, excess 
fatigability, and/or incoordination.  

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


